           Case 1:20-mc-00370-GHW Document 19 Filed 11/14/20 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 11/14/2020
----------------------------------------------------------------- X
                                                                  :
                                                                  :
  In Re Ex Parte Application of ISZO CAPITAL LP,:
  to take discovery for use in foreign proceeding                 :           1:20-mc-370-GHW
                                                                  :
                                              .                   :               ORDER
----------------------------------------------------------------- X




GREGORY H. WOODS, United States District Judge:

         The Court has reviewed the Ex Parte Application of Iszo Capital LP for Judicial Assistance

Pursuant to 28 U.S.C. § 1782 (the “Application”). The Court will not grant the requested relief ex

parte. Accordingly, Petitioner is directed to serve the Application and this order on the intended

respondents no later than November 23, 2020, and to retain proof of service. Any opposition to the

application must be served no later than December 7, 2020. Petitioner’s reply, if any, is due no later

than December 14, 2020.

         The Court will hold a hearing on the Application by teleconference on December 22, 2020

at 3 p.m. All parties are directed to use the conference call dial-in information and access code

noted in the Court’s Emergency Rules in Light of COVID-19, available on the Court’s website, and

are specifically directed to comply with Emergency Rule 2(C). SO ORDERED.

Dated: November 14, 2020
New York, New York                                                    _______________________________
                                                                          GREGORY H. WOODS
                                                                          United States District Judge
